DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP2004335121A) with citations from machine translation provided with this Office Action, in view of Newman et al. (US 2005/0252892) in further view of Kimura et al. (US 2010/0196784).
Regarding claim 1, Mori discloses a manufacturing method for manufacturing a fuel cell (title, abstract), the manufacturing method comprising: a laser application step of applying a laser beam to a carbon film of a separator (skin layer of PPS resin [0024]-[0026]), the skin layer with high resin component is removed by carbonization ([0026]) but does not explicitly disclose a separator including a metal plate and the carbon film covering a surface of the metal plate such that the metal plate is exposed by removing the carbon film within an application range of the laser beam.
Newman teaches the laser welding together of individual metallic plates already having a conductive coating thereon to form the bipolar plates that are used in a fuel cell([0007]).  Newman teaches carbon/graphite containing coatings will typically contain 25 percent by weight carbon/graphite particles([0034]).  Newman teaches both thermoset and thermoplastic polymers are suitable for producing impermeable coatings([0034]).  Newman teaches a separator including a metal plate (bipolar plate 88 with first exterior metal sheet 90 and a second exterior metal sheet 92 [0027], Fig. 2) and the carbon film covering a surface of the metal plate (coating 138, Figs. 4 & 6, [0032]) such that the metal plate is exposed by removing the carbon film ([0038])  within an application range of the laser beam(regions 150 of bipolar plate 88, Fig. 5, [0037]).
It would have been  obvious to one of ordinary skill in the art to modify the method of Mori with a separator including a metal plate and the carbon film covering a surface of the metal plate such that the metal plate is exposed by removing the carbon film within an application range of the laser beam as taught by Newman as applying a known technique to a known method ready for improvement to yield predictable results. MPEP 2143. 
Continuing with claim 1, modified Mori does not explicitly disclose a bonding step of bonding the separator to a resin member within a range including at least part of a range where the metal plate is exposed.
Kimura teaches a method of manufacturing a fuel cell comprising resin frames that oppose each other across a membrane electrode assembly disposed therebetween, and metal separators that oppose each other with the resin frames disposed therebetween, the method comprising: forming a resin layer on at least a portion of an adhesion region of the metal separator where the metal separator is bonded to the resin frame, and adhering and sealing the resin layer on the metal separator and the resin frame with an adhesive layer([0032]).   Kimura teaches forming the resin layer 50, in the adhesion region where the metal separator 18 contacts the adhesive layer 46, the adhesion between the metal separator 18 and the resin frame 36 can be strengthened, reducing the likelihood of detachment caused by the expansion and contraction and the like that occur during fuel cell power generation([0085]).  
It would have been obvious to one of ordinary skill in the art to provide in the method of modified Mori, a bonding step of bonding the separator to a resin member within a range including at least part of a range where the metal plate is exposed as taught by Kimura in order to strengthen the adhesion between the separator and the resin frame.
Regarding claim 2, modified Mori discloses all of the claim limitations as set forth above. Modified Mori further discloses the resin member is a resin frame having a through-hole(Kimura, resin frame 36 in Fig. 4, [0080]); the manufacturing method further includes a step of placing a membrane electrode assembly in the through-hole (Kimura, MEA 40 in Fig. 4, [0080]); and in the bonding step, the separator is bonded to the resin frame such that the through-hole is closed by the separator(Kimura [0080], [0084]).
Regarding claim 5, modified Mori discloses all of the claim limitations as set forth above. Modified Mori further discloses  the resin member is a gasket(Kimura, gasket 48, Fig. 6); the separator includes a first surface covered with the carbon film and a second surface placed on a side opposite to the first surface (Kimura, separator 18, Fig. 6 & Newman, Fig. 4); in the laser application step, the laser beam is applied to the first surface(Newman, Fig. 5); in the bonding step, the first surface is bonded to the gasket(Kimura, separator 18 with gasket 48, Fig. 6); and
the manufacturing method further includes a step of placing a membrane electrode assembly in a through-hole of a resin frame having the through-hole(Kimura, MEA 40 in Fig. 6), and a step of bonding the second surface to the resin frame such that the through-hole is closed by the separator (Kimura, separator 18 with resin frame 36, Fig. 6).
Regarding claim 6, modified Mori discloses all of the claim limitations as set forth above. Modified Mori discloses in the bonding step, the separator is bonded to the resin member after an adhesive hardener or an adhesive promoter is applied to the surface of the metal plate within the application range (Kimura [0032]); the specific type of laser chosen will depend upon the required spectral range, energy density and beam diameter (Newman [0040]) but does not explicitly disclose a laser fluence in the laser application step is 100 mJ/mm2 or less.
It would have been obvious to one of ordinary skill in the art to provide in the method of modified Mori, a laser fluence in the laser application step is 100 mJ/mm2 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In particular, the allowable limitation is when the separator is bonded to the resin frame, a gas passage is formed on an interface between the separator and the resin frame; and the laser application step and the bonding step are executed to satisfy the following conditions: a condition in which the application range of the laser beam is placed to be distanced from the gas passage and to extend along the gas passage; a condition in which a bonding range in which the separator is bonded to the resin frame is placed to be distanced from the gas passage and to extend along the gas passage; and a condition in which a central axis of the application range is placed at a position closer to the gas passage than a central axis of the bonding range.
	In the instant invention, as illustrated in FIG. 13, in Embodiment 2, respective central axes C2, C3 of the ranges 40 s, 50 s deviate from a central axis Cl of the pressurization range where the laminated body is sandwiched between the metal dies 90, 92 to a direction closer to the gas passages 77, 78([0063] US 2021/0376337). The pressurization range where the laminated body is sandwiched between the metal dies 90, 92 partially overlaps with the ranges 40 s, 50 s where the carbon films 43, 52 are removed([0063]). With the method, as illustrated in FIG. 14, a configuration where the ranges 40 s, 50 s are offset to the direction closer to the gas passages 77, 78 from the bonding ranges 40 u, 50 u is achieved([0063]). That is, a configuration where the central axes C2, C3 of the ranges 40 s, 50 s are offset to the direction closer to the gas passages 77, 78 from the central axis C1 of the bonding ranges 40 u, 50 u is achieved([0063]).
Modified Mori discloses  when the separator is bonded to the resin frame, a gas passage is formed on an interface between the separator and the resin frame(Kimura, see separator 18, resin frame 36, fuel gas passage 27 in Fig. 5, [0081]); and the laser application step and the bonding step are executed to satisfy the following conditions: a condition in which the application range of the laser beam is placed to be distanced from the gas passage and to extend along the gas passage (Newman, see regions 150 of bipolar plate 88 in Fig. 5); a condition in which a bonding range in which the separator is bonded to the resin frame is placed to be distanced from the gas passage and to extend along the gas passage(Kimura, Figs. 4 & 5); but does not disclose, teach or render obvious a condition in which a central axis of the application range is placed at a position closer to the gas passage than a central axis of the bonding range.
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is when the separator is bonded to the resin frame, a gas passage is formed on an interface between the separator and the resin frame; in the bonding step, the separator is bonded to the resin frame within a pressurization range by heating the pressurization range while the separator is pressurized to the resin frame by a metal die; and
the laser application step and the bonding step are executed to satisfy the following conditions:
a condition in which the application range of the laser beam is placed to be distanced from the gas passage and to extend along the gas passage; a condition in which the pressurization range is placed to be distanced from the gas passage and to extend along the gas passage; and a condition in which a central axis of the application range is placed at a position closer to the gas passage than a central axis of the pressurization range.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 6 above and apply herein.
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  in the laser application step, a porous structure is formed on the surface of the metal plate within the application range.
In the instant invention, in the laser application step in Embodiment 3, the laser fluence is controlled to 100 mJ/mm2 or less([0066]). When the laser fluence is controlled as such, a porous structure 41 p made of TiOx (titanium oxide) is formed on the surface of the metal plate 41 within the range 40 s to which the laser beam is applied, as illustrated in FIG. 17([0066]).
The prior art to Newman et al. (US 2005/0252892) does not disclose, teach or render obvious in the laser application step, a porous structure is formed on the surface of the metal plate within the application range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724